          Case 1:21-mj-04181-DHH Document 5 Filed 03/31/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

NO. 21-4181-DHH


                                UNITED STATES OF AMERICA


                                                 v.

                                    RAYDEN ONEILL-DIAZ

                              ORDER PURSUANT TO
                     FEDERAL RULE OF CRIMINAL PROCEDURE 5

                                         March 31, 2021

Hennessy, U.S.M.J.

       In compliance with the Due Process Protections Act, the Court issues the following Order.

Consistent with Brady v. Maryland, 373 U.S. 83 (1963), and its progeny:

       The United States is ordered to disclose all exculpatory information, in a timely manner,

to the defendant. This information includes, but is not limited to, evidence that is material and is

favorable to the accused. Specific categories of exculpatory evidence that must be provided to the

defense are set out in Local Rule 116.2. The failure to discharge this obligation may result in

consequences, including the reversal of any conviction, exclusion of evidence, adverse jury

instructions, dismissal of charges, contempt proceedings, and/or sanctions by the Court.

So Ordered.


                                              / s / David H. Hennessy
                                              David H. Hennessy
                                              United States Magistrate Judge
